******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 TOWN OF ELLINGTON v. PAUL ROBERT ET AL.
               (AC 37193)
                Gruendel, Mullins and Sullivan, Js.
     Argued October 13—officially released November 17, 2015

   (Appeal from Superior Court, judicial district of
               Tolland, Sferrazza, J.)
  Paul Robert, self-represented, the appellant (named
defendant), filed a brief.
  Christopher T. Bowen, for the appellee (plaintiff).
                          Opinion

   PER CURIAM. In this matter concerning the foreclo-
sure of tax liens, the self-represented defendant, Paul
Robert,1 appeals from the supplemental judgment of
the trial court rendered in favor of the plaintiff, the town
of Ellington (town). On appeal the defendant claims that
the court erred in rendering the supplemental judgment
and in denying the defendant’s motion to open that
judgment. We affirm the judgment of the trial court.
   The following facts inform our review of the defen-
dant’s claims. By complaint dated July 2, 2013, the town
filed this action to foreclose tax liens. After a trial on
the merits, the court rendered judgment of foreclosure
by sale. The defendant appealed from that judgment,
but his appeal was dismissed as untimely. The town
then filed a motion for a supplemental judgment, seek-
ing a new sale date and additional fees. The defendant
filed a written objection to the motion for a supplemen-
tal judgment, which stated: ‘‘The defendant, Paul
Robert, hereby objects to plaintiff’s motion for attorney
fees and for the following reason. 1. Plaintiff did not
wait ten days before filing for a Supplemental Judg-
ment.’’ The court overruled the defendant’s objection
and on August 4, 2014, rendered a supplemental judg-
ment of foreclosure by sale finding that the debt owed
to the plaintiff was $100,677.44 and that the fair market
value of the property was $737,000. The court also
awarded attorney’s fees in the amount of $5500, an
appraisal fee in the amount of $500 and a title search
fee in the amount of $225. The new sale date was set
for September 20, 2014.
   On August 22, 2014, the defendant filed a motion to
open the supplemental judgment, claiming that the fees
and expenses approved by the court were excessive
and that he was denied the opportunity to argue his
objection to the request for a supplemental judgment.
The court conducted a hearing on the defendant’s
motion on September 8, 2014. When the court asked
the defendant to explain why he wanted to open the
supplemental judgment, the defendant responded:
‘‘Well, I tried to get the money and it’s going to take
some time. I need six months.’’ The court explained that
any sale would not be effective until it was approved by
the court and that this would give the defendant some
additional time. The court then denied the defendant’s
motion. This appeal followed, in which we consider
whether the court abused its discretion. Citibank, N.A.
v. Lindland, 310 Conn. 147, 166, 75 A.3d 651 (2013).
   On appeal the defendant claims that the court
‘‘abused its discretion in calculating the amount of attor-
ney fees and the debt as well as setting a quick sale
date . . . .’’ He contends that the supplemental judg-
ment was improper, as was the denial of his motion to
open that judgment. The town argues that the ‘‘[d]efen-
dant failed to present any new evidence that would
have altered the outcome of the trial court’s judgment
granting the plaintiff’s motion for supplemental judg-
ment. When given a hearing, the defendant offered no
evidence to support his claims nor any citation or analy-
sis as to why the judgment should be opened as a result
of fees allegedly being too high or based on his desire
for more time to pay the debt.’’ We agree with the town,
and we further conclude that the defendant similarly
has offered little legal analysis or argument in support
of his claims on appeal.2
  Having fully considered the defendant’s brief and the
arguments set forth therein, we conclude that his claims
are without merit and undeserving of further discus-
sion. See Light v. Grimes, 156 Conn. App. 53, 70, 111
A.3d 551 (2015).
  The judgment is affirmed and the case is remanded
to the trial court for the purpose of setting a new sale
date and recalculating the debt.
  1
    Henry Robert, the Internal Revenue Service and the Ellington Water
Pollution Control Authority were also named as defendants before the trial
court. They are not, however, parties to this appeal. Accordingly, we refer
to Paul Robert as the defendant.
  2
    The defendant, without explanation, also did not appear for appellate
oral argument. We permitted the town to go forward with its argument in
his absence.